            Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 1 of 42



                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF THE DISTRICT OF COLUMBIA


ASSOCIATED MORTGAGE BANKERS, INC., )
2395 Ocean Avenue, Suite 5,                         )
Ronkonkoma, New York 11779, on behalf of itself )
and a class of similarly-situated mortgage lenders, )
                                                    )
                Plaintiffs,                         )            Case No.
                                                    )
v.                                                  )
                                                    )
BEN CARSON, in his official capacity as             )
Secretary of the U.S. Department of Housing         )
And Urban Development,                              )
451 7th Street, S.W.,                               )
Washington, D.C. 20410, and                         )
                                                    )
U.S. DEPARTMENT OF HOUSING AND                      )
URBAN DEVELOPMENT,                                  )
451 7th Street, S.W.,                               )
Washington, D.C. 20410,                             )
                                                    )
                Defendants.                         )
                                                    )

                                             COMPLAINT

                                           INTRODUCTION

         Plaintiff Associated Mortgage Bankers, Inc. (“AMB”) is back before this Court to seek

review of an administrative decision by the Department of Housing and Urban Development

(“HUD”), after this Court vacated HUD’s prior decision due to the deciding official’s lack of a

proper appointment. Unfortunately for AMB, the new Administrative Law Judge (“ALJ”), in a

Decision and Order on Remand dated February 28, 2020 (the “Decision”), committed numerous

errors of law and completely disregarded undisputed evidence proffered by AMB.1 However,

unlike the prior proceeding, wherein HUD deliberately refused to divulge its policies and


1
    A copy of the Decision and Order on Remand, dated February 28, 2020, is attached as Exhibit 1.
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 2 of 42



procedures regarding its mortgage note sale program, in the new proceeding HUD was ordered to

provide such information. It is now an undisputed fact that HUD violated its own policies and

procedures in conducting the mortgage note sales program, that the note at issue in this litigation

should not have been included in the bulk note sale, and that no claim should have ever been filed

by the servicer. In turn, AMB is not obligated to indemnify HUD for HUD’s own mistakes. In

spite of HUD’s misconduct, and the clear and obvious effect that such conduct had on reducing

the recovery, the ALJ adopted the position that HUD can simply do whatever it wants. But that is

not the law, and that is not acceptable conduct for an agency of the Executive Branch.

        It is noteworthy that in his Decision, the ALJ, like the Chief HUD ALJ before him,

continues to suggest that this Court erred in its prior ruling regarding the lack of a proper

constitutional appointment of the prior Administrative Judge.2 In connection with the prior action,

AMB sought to have an ALJ outside of HUD assigned to hear this matter. This Court denied that

motion and, as AMB anticipated, the new ALJ arbitrarily – and capriciously – rejected every

argument proffered by AMB. As explained more fully below, HUD took a property valued at

$550,000 and improperly sold it as part of a bulk sale of defaulted notes for $360,531.24 (66% of

its value, or approximately $190,000 less than the property was worth). While the ALJ found that

there is “no question” that including the note in the bulk note sale was in violation of HUD’s own

policy and procedures, the ALJ excused HUD’s conduct by erroneously finding that AMB never

asserted that HUD’s conduct had any effect on the enforceability of the Indemnification


2
   In his Decision, the ALJ states that the Supreme Court’s decision in Lucia v. SEC, 585 U.S. _, 138 S. Ct.
2044 (2018), “pertains specifically to administrative law judges, and arguably does not require
administrative judges such as Judge Hall to be appointed in conformance with the Appointments Clause.”
Id. at 1, n.1. The ALJ fails to recognize, however, that HUD’s Administrative Judges are “inferior officers”
under Lucia because of, among other things, their authority to issue a final agency decision in administrative
offset cases which is not subject to further review by the Secretary of HUD. The ALJ’s assertion that the
title of the position is determinative, rather than the significance of the authority the AJs wield, is without
merit.

                                                      2
            Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 3 of 42



Agreement. Moreover, HUD’s confusion over how to execute its loan sale program can be

understood in part since HUD was obligated to promulgate regulations governing the program

through notice and comment rulemaking, yet did not, and instead continues to operate this program

covering billions of dollars of Government assets illegally under the guise of a demonstration

project. Because AMB had agreed to indemnify HUD for any losses suffered in connection with

the legitimate liquidation of this particular loan, HUD’s misconduct in failing to properly liquidate

the collateral means that AMB must suffer the consequences–to wit, it must pay HUD’s losses in

the amount of $174,918.20 plus interest accruing at the rate of 5% from February 25, 2015.

       AMB filed a timely administrative appeal objecting to HUD’s outrageous conduct. As it

turns out, HUD has treated a number of other lenders in a similar manner. In order to stop this

misconduct—the prohibited practice of giving away the collateral for loans with indemnification

agreements as part of bulk note sales—AMB, on behalf of itself and a class of similarly-situated

lenders, bring this class action seeking declaratory and injunctive relief as well as restitution and

disgorgement against defendants Ben Carson, in his official capacity as Secretary of the United

States Department of Housing and Urban Development, and the United States Department of

Housing and Urban Development, for their violations of the Administrative Procedure Act

(“APA”) (5 U.S.C. § 551, et seq.), as well as the statute and regulations governing administrative

offsets and HUD’s implementing regulations on administrative offsets (31 U.S.C. § 3701, et seq.;

24 C.F.R. § 17.61, et seq.).

                                            PARTIES

       1.       AMB is incorporated under the laws of New York, with its principal place of

business in Ronkonkoma, New York.




                                                 3
             Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 4 of 42



        2.       AMB originates mortgage loans, including mortgages that are and were eligible for

insurance under the Federal Housing Administration (“FHA”) insurance program administered by

HUD.

        3.       AMB is and was at all times relevant to these allegations an FHA-approved

mortgagee and subject to regulation by HUD.

        4.       Ben Carson is the Secretary of HUD, and he is named only in his official capacity.

        5.       HUD is an agency of the United States government with its headquarters at 451 7th

Street, S.W., Washington, D.C. 20410.

                               JURISDICTION, VENUE, AND
                            WAIVER OF SOVEREIGN IMMUNITY

        6.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

provides district courts with original jurisdiction over all civil actions arising under the laws of the

United States.

        7.       Venue is proper in this Court under 28 U.S.C. § 1391, which provides that a civil

action in which a defendant is an officer or agency of the United States may be brought in any

judicial district in which a defendant resides.

        8.       HUD’s sovereign immunity with respect to this suit is waived by the Administrative

Procedure Act, 5 U.S.C. § 702, and the National Housing Act, 24 U.S.C. § 1702.

                                   FACTUAL BACKGROUND

                                     FHA Mortgage Insurance

        9.       FHA was created by Congress in 1934, and became part of HUD’s Office of

Housing in 1965.

        10.      FHA provides mortgage insurance on loans made by FHA-approved lenders

throughout the United States and its territories.


                                                    4
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 5 of 42



        11.     According to HUD’s website, the “FHA insures mortgages on single family homes,

multifamily properties, residential care facilities, and hospitals. It is one of the largest insurers of

mortgages in the world, insuring more than 46 million mortgages since its inception in 1934. See

https://portal.hud.gov/hudportal/HUD?src=/program_offices/housing/fhahistory (last visited Mar.

10, 2020).

        12.     HUD’s website states: “FHA mortgage insurance provides lenders with protection

against losses if a property owner defaults on their mortgage. The lenders bear less risk because

FHA will pay a claim to the lender for the unpaid principal balance of a defaulted mortgage. . . .

FHA is the only government agency that operates from its self-generated income. The Mortgage

insurance premiums it collects from borrowers via lenders are used to operate the program.” See

Id.

        13.     The account from which FHA pays insurance claims is known as the Mutual

Mortgage Insurance Fund (the “MMI Fund”).

                                       FHA Insurance Claims

        14.     When loans subject to FHA mortgage insurance default, the mortgage holder or

servicer will generally foreclose on the property or obtain a deed-in-lieu of foreclosure.

        15.     The mortgage holder or servicer will then generally make an insurance claim to

FHA for its losses incurred in connection with the default on the mortgage and will convey title to

the property to HUD in return.

        16.     HUD will then generally dispose of any collateral it receives in exchange for paying

an insurance claim in order to recoup its losses due to paying the insurance claim.




                                                   5
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 6 of 42



                                HUD’s Rulemaking Requirements

       17.     As a general matter, “notice of proposed rule making shall be published in the

Federal Register,” including “reference to the legal authority under which the rule is proposed”

and “the terms or substance of the proposed rule or a description of the subjects and issues

involved.” 5 U.S.C. § 553(b).

       18.     After providing notice, “the agency shall give interested persons an opportunity to

participate in the rule making through submission of written data, views, or arguments with or

without opportunity for oral presentation,” and “[a]fter consideration of the relevant matter

presented, the agency shall incorporate in the rules adopted a concise general statement of their

basis and purpose.” 5 U.S.C. § 553(c).

       19.     The APA provides that agencies normally do not need to engage in notice and

comment rulemaking in connection with “a matter relating to agency management or personnel or

to public property, loans, grants, benefits, or contracts.” 5 U.S.C. § 553(a)(2).

       20.     However, HUD’s regulations governing “Rulemaking: Policy and Procedures”

provide that “[i]t is the policy of the Department of Housing and Urban Development to provide

for public participation in rulemaking with respect to all HUD programs and functions, including

matters that relate to public property, loans, grants, benefits, or contracts even though such matters

would not otherwise be subject to rulemaking by law or Executive policy.” 24 C.F.R. § 10.1

(emphasis added).

       21.     HUD’s regulations also provide that “notice and public procedure will be omitted

if the Department determines in a particular case or class of cases that notice and public procedure

are impracticable, unnecessary or contrary to the public interest. In a particular case, the reasons

for the determination shall be stated in the rulemaking document.” 24 C.F.R. § 10.1.



                                                  6
           Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 7 of 42



                  Rulemaking on HUD’s Accelerated Claims Disposition Program

         22.   In 2002, HUD began exploring a new program, known as Accelerated Claim

Disposition (“ACD”), to dispose of collateral it received after paying insurance claims.

         23.   The program has been identified by HUD by a number of names over time, and by

different names at the same time, including: Accelerated Claim Disposition; Accelerated Claim

and Asset Disposition; Single Family Joint Venture Loan Sales; Single Family Loan Sales

(“SFLS”); Single Family Mortgage Acquisition and Recovery Initiative; and Distressed Asset

Stabilization Program.

         24.   In February 2002, HUD issued a “Notice of FHA Accelerated Claims Disposition

Demonstration” (the “February 2002 Notice”), a program under which “HUD would pay

accelerated claims on certain defaulted FHA-insured mortgages.” 67 Fed. Reg. 5,418 (Feb. 5,

2002).

         25.   The February 2002 Notice requested comments on the ACD demonstration

program.

         26.   In October 2002, HUD published a final “Notice of FHA Accelerated Claims

Disposition Demonstration” which formally established the demonstration program (the “October

2002 Notice”). 67 Fed. Reg. 66,038 (Oct. 29, 2002).

         27.   With respect to which loans qualified for the program, the October 2002 Notice

added a requirement that “[t]o the knowledge of the participating mortgagee, the mortgage loan is

not subject to an Indemnification Agreement as of the provisional claim approval date.” 67 Fed.

Reg. at 66,041.

         28.   HUD stated that the success of the program would be evaluated based on “whether

the use of the ACD process will: (1) reduce loss rates; (2) reduce the cost and time associated with



                                                 7
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 8 of 42



claim dispositions; and (3) enhance the ability of HUD to assess risk and manage the FHA

mortgage insurance fund.” 67 Fed. Reg. at 66,041.

       29.     The October 2002 Notice stated that, with respect to “evaluating the success of the

ACD Demonstration,” “[a] summary of the results of the evaluation will be published in the

Federal Register.” 67 Fed. Reg. at 66,040.

       30.     No “summary of the results of the evaluation” of the ACD program was published

in the Federal Register.

       31.     HUD conducted four sales under the ACD demonstration program, in 2002, 2003,

2004, and 2005.

       32.     A brochure for the 2002 ACD sale noted that “[t]he goals of this new program are

to shorten the timeframe in which servicers can file a claim for defaults; to address defaults by

aligning private sector interests with HUD’s objectives; to reduce HUD’s REO portfolio; to

increase the value of single-family assets and the recovery to HUD; and to produce savings to

HUD.” See https://portal.hud.gov/hudportal/documents/huddoc?id=DOC_14522.pdf (last visited

Mar. 10, 2020).

       33.     In a 2006 “Semiannual Regulatory Agenda” (the “2006 Agenda”), HUD stated that

it sought “comments on HUD’s Accelerated Claim and Asset Disposition Demonstration (ACD)

program before the Department proceeds to issue a proposed rule to codify the requirements for

the ACD program, making it a permanent part of HUD’s single family mortgage insurance

programs.” 71 Fed. Reg. 22,734, 22,743 (April 24, 2006).

       34.     According to the 2006 Agenda, “[t]he purpose of the ACD program is to assist FHA

to maximize the recovery on assets sold by HUD.” 71 Fed. Reg. at 22,743.




                                                8
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 9 of 42



       35.    In June 2006, HUD published an “Accelerated Claim and Asset Disposition (ACD)

Program; Advance Notice of Proposed Rulemaking” in the Federal Register (the “June 2006

Proposed Rulemaking”). 71 Fed. Reg. 32,392 (June 5, 2006).

       36.    The June 2006 Proposed Rulemaking sought “comments on HUD’s Accelerated

Claim and Asset Disposition (ACD) program before HUD proceeds to issue a proposed rule that

will commence the rulemaking process that will result in codification of the requirements for the

ACD program, thus making the ACD program a permanent part of HUD’s single family mortgage

insurance programs.” 71 Fed. Reg. at 32,392.

       37.    According to the June 2006 Proposed Rulemaking, “[t]he purpose of the ACD

program is to help FHA maximize the recovery on assets sold by HUD.” 71 Fed. Reg. at 32,392.

       38.    The June 2006 Proposed Rulemaking sought “comments on the ACD

Demonstration program, including recommendations of cost-effective, efficient improvements and

alternatives that should be made part of the permanent program.” 71 Fed. Reg. at 32,392.

       39.    The June 2006 Proposed Rulemaking stated that:

       Before implementing the new ACD disposition process on a nationwide basis,
       HUD has conducted an ACD Demonstration program involving a group of
       defaulted mortgages. This has allowed HUD to assess the overall effectiveness of
       this disposition process. HUD believes that improvements can be made to the
       program to make it more effective. Consequently, before proceeding with the
       regulatory codification of the ACD program, HUD is soliciting comments from all
       interested parties . . . on possible improvements to the program.

              ...

       This notice solicits comments on HUD ACD Demonstration program before HUD
       issues a proposed rule to codify the requirements for the ACD program. When
       codified, the ACD program will become a permanent part of HUD’s single family
       mortgage insurance programs.

71 Fed. Reg. at 32,392.

       40.    The June 2006 Proposed Rulemaking further stated that:


                                               9
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 10 of 42



       Also upon codification, the current regulations in 24 CFR part 203 governing the
       assignment of mortgages to HUD and related claim procedures will be amended to
       reflect the new requirements for assignments made pursuant to the ACD program.
       The proposed rule would also revise 24 CFR part 291, which governs the
       disposition of HUD-acquired single family property, to incorporate the policies and
       procedures for the sale of loans assigned to HUD under the ACD program.

71 Fed. Reg. at 32,392.

       41.     The June 2006 Proposed Rulemaking stated that “[a]n objective of the ACD

Program will be to maximize the return to the FHA insurance fund.” 71 Fed. Reg. at 32,392.

       42.     The June 2006 Proposed Rulemaking stated that “[p]ublic comments received in

response to this notice will be used to develop a proposed rule that will commence the rulemaking

process to codify the ACD program.” 71 Fed. Reg. at 32,393.

       43.     In September 2006, HUD reopened the comment period from the June 2006

Proposed Rulemaking. 71 Fed. Reg. 54,451.

       44.     In   March     2007,   the   proposed   rulemaking     was   withdrawn.       See

https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=200704&RIN=2502-AI14                 (last

visited Mar. 10, 2020).

       45.     HUD did not amend the regulations at 24 C.F.R. part 203 and 24 C.F.R. part 291

to reflect the impacts or changes as a result of the ACD program.

       46.     HUD conducted six ACD sales, known during that time period as SFLS, between

2010 and mid-2012, despite the fact that HUD never conducted notice and comment rulemaking

governing the ACD program following the withdrawal of the proposed rulemaking in March 2007.

                          HUD’s Distressed Asset Stabilization Program

       47.     In mid-2012, HUD reorganized ACD/SFLS into the Distressed Asset Stabilization

Program (“DASP”).




                                               10
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 11 of 42



       48.      HUD did not conduct any rulemaking or publish any information with respect to

DASP in the Federal Register.

       49.      In an explanation of DASP, HUD identifies the sale of “Standard, National Pools”

of notes as a “new program.” Ex. 2.

       50.      Between September 2012 and the present, HUD has conducted eight bulk note sales

under the DASP program, though HUD still referred to these sales by the name SFLS.

       51.      The bulk note sales between 2010 and the present have accounted for almost

109,000 loans with unpaid principal balances totaling $18.4 billion.

       52.      DASP has come under scrutiny and criticism due to having adverse, unintended

effects on communities containing properties subject to the bulk note sales. See, e.g., Vulture

Capital Hits Home – How HUD is Helping Wall Street and Hurting Our Communities, The Center

for   Popular      Democracy,    Sept.   2014,    available   at:      http://homesforall.org/wp-

content/uploads/2014/09/HUD.DASP_.RTC_.v15.pdf (last visited Mar. 10, 2020).

       53.      If ACD/SFLS/DASP had been subject to notice and comment rulemaking,

commenters could have addressed or warned HUD about the potential adverse effects or

unintended consequences of its program, and HUD could have tailored a final rule to respond to

any such issues.

       54.      Further, if ACD/SFLS/DASP had been subject to notice and comment rulemaking,

AMB and other class members could have submitted comments to HUD to ensure that loans

subject to indemnification agreements were not included in the program and to ensure that the

program did not conflict with HUD’s obligations under its indemnification agreements.




                                                 11
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 12 of 42



       55.     In July 2017, the HUD Office of Inspector General (“HUD OIG”) released a report

finding that HUD was required to conduct notice and comment rulemaking to implement the

SFLS/DASP program, but had failed to do so. Ex. 3.

       56.     HUD was provided with an advance copy of the July 2017 HUD OIG Report and

was allowed to respond to HUD OIG’s assertions and recommendations.

       57.     While HUD claimed in its response letter that the bulk note sales were “guided by

a series of well documented procedures used both internally by staff and externally by

stakeholders,” HUD did not dispute HUD OIG’s allegations that HUD had failed to conduct the

requisite notice and comment rulemaking in connection with the ACD/SFLS/DASP program. Ex.

3, at 10-11.

       58.     HUD instead stated in its response letter that “[w]e concur with the

recommendations” made by HUD OIG, which included a recommendation that HUD “[c]omplete

the rulemaking process for HUD’s single-family note sales program.” Ex. 3, at 7, 11.

       59.     On May 6, 2019, HUD published an Advance Notice of Proposed Rulemaking

seeking comments on the SFLS Program. 84 Fed. Reg. 19,748. While comments were due by

July 5, 2019, HUD has yet to take any further action on rulemaking with respect to the SFLS

program.

           ACD/SFLS/DASP Is Contrary to HUD’s Regulations Governing Note Sales

       60.     Payment of insurance claims, assignment of collateral to HUD in exchange for

payment of insurance claims, and mortgage servicing for such properties are generally covered by

HUD’s regulations at 24 C.F.R. § 203, Subparts B & C.

       61.     HUD’s disposition of mortgage notes it receives in exchange for paying insurance

claims are generally governed by HUD’s regulations at 24 C.F.R. § 291, Subpart D.



                                              12
           Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 13 of 42



          62.   The ACD demonstration program, which applied to note sales between 2002 and

2005, was subject to notice and comment rulemaking procedures, and could therefore operate

outside of the normally-applicable HUD regulations for payment of insurance claims, assignment

of collateral to HUD in exchange for payment of insurance claims, mortgage servicing for such

properties, and disposition by HUD of mortgage notes it receives in exchange for paying insurance

claims.

          63.   Subsequent ACD/SFLS/DASP sales starting in 2010 which were not part of the

ACD demonstration program were not subject to notice and comment procedures.                    See

http://portal.hud.gov/hudportal/HUD?src=/program_offices/housing/comp/asset/sfam/sfls          (last

visited Mar. 10, 2020) (copy attached as Ex. 4) (HUD separately lists the sales prior to 2010 under

the heading “Sales under the ACD Demonstration”).

          64.   ACD/SFLS/DASP sales which were not part of the ACD demonstration program

could not legally operate outside of the requirements of HUD’s regulations.

          65.   The original demonstration project was for purchasers to enter into a joint venture

with HUD such that HUD retained interest in the loans. John Lucey, Director of HUD’s Office of

Asset Sales testified that, unlike the original demonstration project, the SFLS does not have any

“joint venture” structure.

          66.   The procedures and requirements of the ACD/SFLS/DASP note sales do not

comport with the applicable requirements of 24 C.F.R. § 203, Subparts B & C and 24 C.F.R. §

291, Subpart D.

          67.   For example, when a mortgage defaults, the mortgagee normally must first recover

the collateral (e.g., foreclosure, obtain a deed in lieu of foreclosure) or change the status of the




                                                13
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 14 of 42



mortgage (e.g., forbearance, modification, refinance, assumption) before making a claim. 24

C.F.R. § 203.355. ACD/SFLS/DASP negates this regulation.

       68.     As another example, HUD normally may only accept assignment of a mortgage

note (as opposed to conveyance of the property) in limited, specified circumstances. 24 C.F.R. §

203.355. ACD/SFLS/DASP negates this regulation.

       69.     As another example, the requirements HUD places on buyers and servicers after

the bulk note sale are inconsistent with and more onerous than the requirements provided for under

HUD’s regulations. 24 C.F.R. § 291.307.

                                  Executive Order No. 13892

       70.     On October 9, 2019, the President issued Executive Order No. 13892: “Promoting

the Rule of Law Through Transparency and Fairness in Civil Administrative Enforcement and

Adjudication.” 84 Fed. Reg. 55239 (Oct. 15, 2019).

       71.     The Executive Order states that “[t]he rule of law requires transparency,” and that

the APA was enacted “to avoid the inherent arbitrary nature of unpublished ad hoc

determinations.” Id.

       72.     The Executive Order states that “[u]nfortunately, departments and agencies

(agencies) in the executive branch have not always complied with these requirements. In addition,

some agency practices with respect to enforcement actions and adjudications undermine the APA’s

goals of promoting accountability and ensuring fairness.” Id.

       73.     Pursuant to the Executive Order, “[w]hen an agency takes an administrative

enforcement action, engages in adjudication, or otherwise makes a determination that has legal

consequence for a person, it may apply only standards of conduct that have been publicly stated in

a manner that would not cause unfair surprise.” HUD violated the Executive Order by failing to



                                               14
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 15 of 42



conduct proper notice and comment rulemaking regarding the SFLS program and failing to advise

AMB and the public that loans with indemnification agreements would be included in the SFLS.

                        AMB’s Indemnification Agreement with HUD

       74.    On December 10, 2012, AMB entered into an indemnification agreement with

HUD in connection with a HUD audit of an individual mortgage loan originated by AMB, FHA

Case No. 374-5838647 (the “Loan”). A copy of the Indemnification Agreement is attached as

Exhibit 5.

       75.    Among other things, the Indemnification Agreement states:

       All HUD requirements for servicing and payment of mortgage insurance
       premiums will be observed with respect to such mortgages. In the event of a valid
       claim for insurance on any of the mortgages covered by this Agreement,
       indemnification will be in accordance with paragraph (b), (c), (d), or (e), whichever
       applies. HUD’s Investment includes, but is not limited to: the full amount of the
       insurance claim actually paid, . . . prorated losses from and expenses associated
       with the sale of a note, . . . and any other expenses HUD may incur in connection
       with its claim disposition programs regarding FHA insured mortgages. To the
       extent HUD recoups any losses (e.g. receipts for the sale of the property) or there
       is any discount on the property (e.g., an Officer Next Door discount), HUD will
       deduct the amount of the recoupment or discount from HUD’s Investment.

       ...

       [Paragraph (c)] Where a HUD/FHA insurance claim has been paid in full and the
       property has been sold by HUD to a third party, the amount of indemnification is
       HUD’s investment as defined in paragraph (a), minus the sales price of the property
       to be paid in accordance with the terms of an invoice or bill the Department sends
       to the mortgagee. . . .

       [Paragraph (d)] In any other case where a HUD/FHA insurance claim is pending
       or has been paid, the mortgagee shall pay HUD the amount of HUD’s Investment
       in accordance with the terms of an invoice or bill the Department sends to the
       mortgagee.

Ex. 5, at 1 (emphasis added).

       76.    Attached to the Indemnification Agreement was a list of “Mortgages Covered By

This Indemnification Agreement,” which included the Loan. Ex. 5, at 2.


                                                15
            Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 16 of 42



       77.      The attachment page also had a second section stating: “Of the mortgages covered

by this indemnification agreement, the Department is aware that the following mortgages have a

claim pending,” and also listed the “Known Claim Amount.” Ex. 5, at 2 (emphasis added).

       78.      The Loan was not identified as having a “claim pending” when the Indemnification

Agreement was signed in 2012. Ex. 5, at 2.

                              Sale of the Note Underlying the Loan

       79.      Loans which are subject to indemnification agreements are not supposed to be sold

as part of the SFLS bulk note sales.

       80.      The SFLS Program was designed to, among other things, reduce HUD’s timelines

for carrying costs of properties and limit HUD’s losses.

       81.      Here, because HUD had an indemnification agreement from AMB on the Loan,

HUD was not at a risk of loss on the Loan because of any delayed or extended timelines.

       82.      The Participating Servicer Desk Guide (“Desk Guide”) – a document specifically

identified by Susan Betts, the HUD Deputy Assistant Secretary for Finance and Budget, as one of

the “well documented procedures used both internally by staff and externally by stakeholders” –

did not allow for the sale of loans with Indemnification Agreements to be included in bulk note

sales. A copy of the SFLS Participating Servicer Desk Guide for SFLS 2013-2 is attached hereto

as Ex. 6.

       83.      The Desk Guide “discusses all phases of the SFLS Program, including the processes

and timeframes applicable to the various phases of the SFLS Claim Identification process for

eligible Mortgage Loans through the reporting requirements.” Ex. 6 at 1-1.

       84.      The Desk Guide states that one of the eligibility criteria for the FHA SFLS Program

is that the “Mortgage Loan is not subject to an Indemnification Agreement.” Ex. 6 at 2-2.



                                                16
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 17 of 42



       85.     The Desk Guide states that “Mortgage Loans for which HUD has Indemnification

Agreements identified in its system of records will not be issued a SFLS Claim Identification

Date.” Ex. 6 at 3-2.

       86.     The Desk Guide states that the servicer may only submit an SFLS Claim if the

Mortgage Loan has been given an SFLS Claim Identification Date. Ex. 6 at 5-1.

       87.     The Loan as issue here was identified in HUD’s system of records as having an

indemnification agreement in place prior to the date of the 2013-2 SFLS; accordingly, no SFLS

Claim Identification Date should have been issued by HUD, nor should the servicer have filed an

SFLS Claim for the Loan.

       88.     Unbeknownst to AMB, and contrary to existing HUD regulations as well as HUD’s

policies and procedures as set forth in the Desk Guide, HUD sold the note that was secured by the

collateral for the Loan through the SFLS program.

       89.     HUD requires the servicer for a loan subject to an SFLS sale to obtain a broker

price opinion for the property underlying the loan in advance of the sale

       90.     Prior to the sale, the servicer determined that the value of the property underlying

the Loan was $550,000, as of April 21, 2013.

       91.     AMB obtained a valuation of the property underlying the Loan on September 13,

2013 which placed its value at $530,100.

       92.     At the time of the SFLS sale, the Loan had an unpaid principal balance of less than

$475,000.00.

       93.     At the time of the SFLS sale, the value of the property underlying the Loan was

greater than the unpaid principal balance, such that a sale of the property at the value as determined

in the broker price opinion would have covered the defaulted loan balance.



                                                 17
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 18 of 42



       94.     The specific bulk sale which contained the Loan was known as Pool 105 of SFLS

2013-2.

       95.     Pool 105 contained 2,278 notes.

       96.     The total broker price opinion for all properties whose notes were sold in Pool 105

was $271,330,088.00.

       97.     The total unpaid principal balance for all loans in Pool 105 was $337,421,021.43.

       98.     On average, the values of the properties in Pool 105 were less than the unpaid

principal balances of the note underlying the properties, such that on average sales of the properties

would not have covered the defaulted loan balance.

       99.     Because the property underlying the Loan was worth more than the unpaid principal

on the Loan, it was worth significantly more as compared, on average, to the other notes in Pool

105, where the properties were worth less than the unpaid principal.

       100.    The successful bidder for Pool 105 is identified as “SRMOF II 2012-1 Trust.”

       101.    HUD requires bidders to submit bids expressed as a percentage of the unpaid

principal balance to be paid for each mortgage loan.

       102.    According to HUD, the purported sales price for a particular note is the result of

multiplying the unpaid principal balance for that loan by the bid percentage.

       103.    Pool 105 was sold to the highest bidder for the entire pool, which in the case of the

Loan resulted in a sales price of $360,531.24 or approximately 66% of the property’s value.

       104.    Since the note for the Loan was sold to the highest bidder for the entire pool, it was

not necessarily sold to highest bidder for that note.




                                                 18
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 19 of 42



       105.    The property underlying the loan was occupied by a renter around the time of the

sale, such that inclusion of the Loan in the SFLS program did not fulfill DASP’s stated purpose of

keeping borrowers in their homes. Ex. 1

                The Note Was Not Sold at Market Value or to Maximize Value

       106.    Notes sold as part of SFLS bulk sales are subject to conditions and restrictions

which are not normally present in open-market sales.

       107.    As HUD explains on its website, “[t]he loans sold contain specified representations

and warranties and may be sold with post-sale restrictions and/or reporting requirements.” See

http://portal.hud.gov/hudportal/HUD?src=/program_offices/housing/comp/asset/sfam/sfls          (last

visited Mar. 10, 2020).

       108.    Bidders for SFLS 2013-2 (which included the note underlying the Loan) were

required, among other provisions, to:

               a.     Be a company, trust, or other type of business entity with a net worth of at

               least $5,000,000;

               b.     Be in the business of buying, originating, or selling mortgage loans or

               similar assets in the ordinary course of business; and

               c.     Be able to bear the risk of a complete loss of the economic value of the notes

               they purchases as part of the bulk sale.

Ex. 7, at 3-4 (SFLS 2013-2 Qualification Statement).

       109.    HUD maintained the right to, “in its sole discretion, refuse to qualify any

prospective bidder who, in FHA/HUD’s sole judgment, does not have the requisite knowledge and

experience to evaluate the merits and risks of purchasing and to make an informed decision with

respect to the purchase of the Mortgage Loans.” Ex. 7, at 7.



                                                19
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 20 of 42



       110.    Further, the bidder for a pool had to be able and willing to purchase a large number

of assets (e.g., thousands of mortgage notes), and purchasers interested in an individual property,

such as the property that is the collateral for the Loan, were excluded from bidding.

       111.    The program imposes post-sale restrictions on the property, which include allowing

the original borrower to remain in residence for at least six months or one year (depending on

when the sale occurred) while evaluating a second round of loss mitigation options.

       112.    Borrowers whose loans were subject to the bulk sale had already failed to avoid

default during an initial rounds of loss mitigation procedures which was mandated by statute and

regulation.

       113.    All mortgage loans purchased through the bulk sales must be serviced by a HUD-

approved mortgage servicer for the remaining life of the mortgage loan, and a purchaser that is not

a HUD-approved mortgage servicer must retain a HUD-approved mortgage servicer to service the

mortgage loans.

       114.    The restrictions on who could bid, and the post-purchase restrictions on what could

be done with the properties, resulted in a reduction in the sales price compared to what HUD could

have obtained if it had sold the collateral on the open market or had sought to maximize value.

       115.    The ALJ arbitrarily and capriciously ignored all of AMB’s arguments and stated

that AMB presented “no evidence as to what sort of return a seller can expect when it sells a

defaulted note individually.” Decision at 9. Moreover, the ALJ’s reasoning defies common sense,

the note was not supposed to be sold because of the indemnification agreement and the return a

seller can expect from the sale of the collateral is the fair market value of the collateral–$550,000–

as determined by the BPO obtained by the servicer prior to the note sale.




                                                 20
            Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 21 of 42



                   Mortgage Servicing and Insurance Claims for SFLS Mortgages

           116.   To become a HUD-approved mortgage servicer for SFLS loans, the servicer must

enter into a Participating Servicer Agreement (“PSA”) with HUD.

           117.   JPMorgan Chase Bank, N.A. (“JPMorgan”) entered into a PSA with HUD in

connection with SFLS 2013-2, the sale which covered the note securing the Loan. Ex. 8 (PSA

between HUD and JPMorgan for SFLS 2013-2).

           118.   Under the PSA, HUD only needs to pay an insurance claim for an “Eligible

Mortgage Loan.” Ex. 8 at 9.

           119.   “Eligible Mortgage Loan” is defined, in relevant part, as “a single-family mortgage

loan which meets all of the following requirements as of the date of SFLS Claim Submission

Report-A (unless explicitly excepted), and continues to meet all such requirements as of the Claim

Submission Date: . . . (h) the Mortgage Loan is not subject to an Indemnification Agreement.” Ex.

8, at 9.

           120.   With respect to “Filing and Payment of Insurance Claims,” the PSA provides:

           The Participating Servicer shall review its entire portfolio of FHA insured loans
           and, for each Eligible Mortgage Loan that the Participating Servicer intends to
           submit as an Insurance Claim, obtain a [risk score] prior to the submission of the
           initial SFLS claim submission report (“SFLS Claim Submission Report-A”).
           [Then] Participating Servicer shall submit SFLS Claim Submission Report-A to
           HUD with a list of Eligible Mortgage Loans it intends to submit as Insurance
           Claims. All of the information required for the SFLS Claim Submission Report,
           including the submission procedures and the data format for the list of Eligible
           Mortgage Loans submitted and the Participating Servicer Program Eligibility
           Certification is set forth in Appendix 3 to the Desk Guide.

Ex. 8 § 2.01 (emphasis added).

                    121. Next:

           [A]fter Participating Servicer’s submission of the SFLS Claim Submission Report
           pursuant to Section 2.01, the list of Eligible Mortgage Loans shall be updated on
           FHA’s claim processing system (“FHA System”) to allow for claim payment, and
           HUD will advise Participating Servicer of those Eligible Mortgage Loans
                                                  21
        Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 22 of 42



       designated in the FHA System with an SFLS Claim Identification Date by
       electronic transmittal of an SFLS claim identification report (“SFLS Claim
       Identification Report”) to Participating Servicer. HUD’s identification process will
       be used only to identify mortgage loans submitted as potential SFLS Claims by
       Participating Servicers and not to screen mortgage loans for eligibility, with the
       exception of mortgage loans subject to an Indemnification Agreement. Without
       limiting Participating Servicer’s obligations in Section 4.0l(b), HUD will not issue
       an SFLS Claim Identification Date for any mortgage loans for which
       Indemnification Agreements are identified on HUD’s system of records.

       For Eligible Mortgage Loans that received a SFLS Claim Identification Date, the
       cut-off date for submission of a claim is no later than August 30, 2013. In the event,
       after an SFLS Claim Identification Date is issued, a mortgage loan is not or has
       failed to continue to be an Eligible Mortgage Loan, Participating Servicer shall
       not submit a claim on such mortgage loan.

Ex. 8 § 2.02 (emphasis added).

       122.    Finally, “[a]n Insurance Claim may be submitted by Participating Servicer for any

Eligible Mortgage Loan provided that the Participating Servicer has received an SFLS Claim

Identification Date prior to submission of an SFLS Claim with respect thereto.” Ex. 8 § 2.03

(emphasis added).

                            No Valid Insurance Claim on the Loan

       123.    HUD tracks information about FHA-insured loans in a software program known as

Neighborhood Watch.

       124.    Both HUD and JPMorgan had access to information about the Loan in

Neighborhood Watch.

       125.    Since the Indemnification Agreement between HUD and AMB was signed in

December 2012, the Loan was not an “Eligible Mortgage Loan” for purposes of making an

insurance claim under the PSA by 2013.

       126.    JPMorgan made an insurance claim on the Loan on August 6, 2013, for

$520,979.86.



                                                22
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 23 of 42



       127.      The Loan was identified in Neighborhood Watch as being subject to an

Indemnification Agreement. Ex. 9, at 3.

       128.      Both HUD and JPMorgan failed to screen out the Loan as ineligible for an

insurance claim due to the presence of the Indemnification Agreement, despite the clear obligation

on the part of both parties to do so.

       129.      HUD paid the insurance claim of $520,979.86 to JPMorgan on August 10, 2013.

       130.      Since JPMorgan was barred from making the insurance claim due to the Loan not

being an “Eligible Mortgage Loan,” the claim for insurance was not valid.

       131.      John W. Lucey, Director of HUD’s Asset Sales Office, testified that JP Morgan

should not have filed a claim for insurance for the Loan and he confirmed that the note for the

Loan should not have been included in the SFLS.

       132.      HUD acted in an arbitrary and capricious manner in paying the non-valid claim for

insurance.

       133.      The Indemnification Agreement required that “[a]ll HUD requirements for

servicing . . . will be observed with respect to” the Loan.

       134.      The prohibition on making an insurance claim for indemnified loans was a

requirement for servicing with respect to the Loan.

       135.      The Indemnification Agreement only requires AMB to identify HUD for losses

paid on a “valid insurance claim,” Ex. 5, at 1, such that AMB is not required to indemnify HUD

in connection with the Loan.

                                 HUD Sold the Note at a Discount

       136.      HUD has regularly stated that notes sold as part of the SFLS bulk sales were sold

at a discount.



                                                 23
           Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 24 of 42



         137.     For example, in a report on the bulk note sale program, HUD repeatedly stated that

it sold the notes that were part of the program “at a discounted price” and at a “discount.” Ex. 10,

at ii, iii, 1, 3, 11, 18.

         138.     As another example, in a different report, HUD OIG stated that HUD “sells the note

to a joint venture at a discounted price.” Ex. 11, at 5.

         139.     As another example, a HUD press release announcing DASP stated that “[t]he

investor purchases the loan at a discount.” Ex. 12, at 1.

         140.     The property underlying the Loan had a value of $550,000 pursuant to a valuation

HUD required the mortgage servicer to obtain on the property as a precondition to including it in

the bulk note sale.

         141.     HUD sold the note for $360,531.24 or approximately 66% of the property’s value.

         142.     Under the Indemnification Agreement, “[t]o the extent HUD recoups any losses

(e.g. receipts for the sale of the property) or there is any discount on the property (e.g., an Officer

Next Door discount), HUD will deduct the amount of the recoupment or discount from HUD’s

Investment.”

         143.     The term “e.g.” is an abbreviation for the Latin phrase “exempli gratia,” which

means “for the sake of example” or “for example,” and is used to introduce representative, non-

exclusive examples of something.

         144.     While the Indemnifications Agreement states that the Officer Next Door program

is one example of a “discount,” that does not mean that it is the only type of program treated as a

discount under the Indemnification Agreement.

         145.     In order to save HUD from its own admissions, the ALJ adopts the post-hoc

rationalization of a HUD witness who characterized HUD’s numerous and repeated references to



                                                  24
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 25 of 42



a “discount” in connection with the bulk note sale program simply as “bad writing.” Decision at

9.

       146.    The ALJ goes further and posits that to qualify as a discount, the reduction must be

at “a predetermined or set amount.” Decision at 9. The ALJ provides no justification for this

assertion or newfound definition, which is in direct contravention of the plain language of the

Indemnification Agreement which provides that HUD will “deduct the amount” of “any discount”

on the sale of the property.

       147.    HUD acted in an arbitrary and capricious manner when it did not deduct the amount

of the discount resulting from the bulk note sale from what it claims AMB owes under the

Indemnification Agreement.

     The Indemnification Agreement Required HUD to Sell the Property Instead of the Note

       148.    An indemnitee, like HUD, is obligated to reasonably mitigate its damages, and an

indemnitor, like AMB, is not responsible to pay for damages which could have been mitigated.

       149.    The Indemnification Agreement discussed several scenarios of how HUD could

liquidate the collateral it received for paying the insurance claim in order to recoup its loss.

       150.    Under the circumstances of this case, HUD was obligated to sell the property

underlying the Loan instead of just the note in a bulk note sale which was not permitted under

existing HUD regulations.

       151.    A provision of the contract which could have allowed HUD to sell just the note was

inapplicable since it only applied to insurance claims which were pending or paid at the time the

parties entered into the Indemnification Agreement, which was not the case here.




                                                  25
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 26 of 42



       152.    Alternatively, to the extent HUD was allowed to sell the note in a bulk sale – which

it was not – HUD was required to “prorate[] losses from and expenses associated with the sale of

the note.” Ex. 5, at 1.

       153.    HUD did not prorate its losses on the sale of the note notwithstanding the fact that

it sold the note at an admitted discount.

                               HUD Seeks Indemnification from AMB

       154.    HUD did not seek to collect under the Indemnification Agreement with AMB after

it paid the claim in August 2013.

       155.    During or before mid-July 2014, the HUD OIG informed HUD that HUD OIG

believed HUD had failed to collect under indemnification agreements related to loans which were

sold as part of the SFLS program and for which an insurance claim was made. Ex. 11.

       156.    The HUD OIG Report did not discuss the fact that loans which were subject to

indemnification agreements were not supposed to be part of the SFLS program, or that HUD was

not supposed to pay insurance claims for indemnified loans subject to the SFLS program.

       157.    HUD informed HUD OIG on July 24, 2014, that it would begin trying to collect

alleged losses for indemnified loans which were sold as part of the SFLS program. Ex. 11, at 20.

       158.    HUD did not inform HUD OIG that it was HUD’s responsibility to screen the pools

of loans to remove those loans with indemnification agreements from the pool.

       159.    HUD also did not inform HUD OIG that HUD was not required to pay insurance

claims on such loans.

       160.    On July 28, 2014, as a result of the HUD OIG’s prompting, HUD sent AMB a

Demand Notice for $160,448.62, the difference between what HUD paid for the insurance claim

and what it received from the note sale for the Loan.



                                                26
         Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 27 of 42



       161.    AMB sought more information from HUD regarding the note sale in connection

with the Loan and why a loan subject to an indemnification agreement had been included in the

SFLS sale, notwithstanding HUD’s policy that such loans should not be included.

       162.    On October 13, 2014, HUD issued a Notice of Intent to Collect by Treasury Offset

for the alleged amount owed of $161,897.31 (the amount owed had accrued alleged interest).

       163.    In a December 2014 letter between HUD and AMB regarding the alleged amount

owed, HUD admitted that it “acknowledges that the indemnified loan was erroneously included in

the Single Family Loan Sale (SFLS) Program,” but still demanded payment. Ex. 13.

       164.    In the December 2014 letter, HUD claimed that inclusion of the Loan in the SFLS

program “did not impact on the legal enforceability of the Indemnification Agreement,” but did

not proffer any basis for the assertion, nor attempt to explain why HUD used a sales process which

recovered only 66% of the value of the underlying property for an intentional loss. Ex. 13.

                          HUD Attempts to Collect by Administrative Offset

       165.    Treasury offset, also known as administrative offset, is a procedure in which the

Government recoups money it is allegedly owed by withholding money which belongs to the

alleged debtor that is in the Government’s possession or which the Government is otherwise

obligated to pay to the alleged debtor. 31 U.S.C. § 3716.

       166.    When HUD seeks to collect a debt through administrative offset, it must provide

“an opportunity for a review within the agency of the decision of the agency related to the claim.”

31 U.S.C. § 3716(a)(3).

       167.    Under HUD regulations, an alleged debtor “who receives notice of intent to offset

. . . has the right to a review of the case and to present evidence that all or part of the debt is not

past due or not legally enforceable.” 24 C.F.R. § 17.69(a).



                                                  27
           Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 28 of 42



          168.   The administrative proceeding is presided over by a HUD Administrative Judge

(“AJ”).

          169.   “The decision of an administrative judge of the [HUD Office of Appeals] will be

based on a preponderance of the evidence as to whether there is a debt that is past due and whether

it is legally enforceable.” 24 C.F.R. § 17.69(c).

          170.   “The decision of the administrative judge of the [HUD Office of Appeals]

concerning whether a debt or part of a debt is past due and legally enforceable is the final agency

decision with respect to the past due status and enforceability of the debt.” 24 C.F.R. § 17.73(a).

          171.   In normal situations where one entity alleges that another entity owes it money, the

alleged creditor is generally required to file a court case and obtain a judicial judgment that the

alleged debtor owes the money.

          172.   The alleged creditor can then collect the money owed through the court’s judgment.

          173.   With administrative offset, HUD is able to short-circuit the normal requirement of

going to court and obtaining a court judgment before it can begin collecting money which it is

allegedly owed.

                             Administrative Proceedings Before HUD

          174.   On December 17, 2014, AMB filed a timely agency appeal with HUD’s Office of

Hearings and Appeals of HUD’s decision to seek administrative offset.

          175.   On December 17, 2014, the AJ assigned to the case issued a stay of the

administrative offset pending a final decision on AMB’s appeal.

          176.   After an administrative process that lasted two years, the HUD AJ issued her

Decision and Order on December 16, 2016.




                                                  28
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 29 of 42



       177.      The HUD AJ found the debt to be legally enforceable against AMB and vacated

the prior stay of HUD’s collection by administrative offset.

       178.      AMB appealed the AJ’s Decision to the United States District Court for the District

of Columbia, Case No. 17-00075-ESH

       179.      Ultimately, this Court vacated the AJ’s December 16, 2016 decision, ruling that

pursuant to the Supreme Court’s decision in Lucia v. S.E.C, 138 S. Ct. 2044 (2018), the HUD AJ

who had issued the decision was not properly appointed. Mem. Op. No. 17-0075-ESH, 2019 U.S.

Dist. LEXIS 1603 (Jan. 4, 2019, D.D.C.).

       180.      In response to the remand order, the HUD Chief ALJ issued a Memorandum dated

February 20, 2019, wherein he declared that the AJ who previously ruled in this matter was a

properly appointed judge with “outstanding qualifications” that warranted reinstatement of her

prior opinion.

       181.      Based on the statements by the Chief Administrative Law Judge, AMB filed a

motion seeking the Court to direct the remand to a constitutionally-appointed official who is not

under the direction, supervision, or control of HUD’s Chief ALJ. See AMB’s Rule 60 Motion

(Dkt. No. 53).

   182.          The District Court denied AMB’s motion and the matter was assigned to a different

HUD ALJ under the direction, supervision, and control of HUD’s Chief ALJ.

   183.          AMB filed a motion seeking a hearing on HUD’s offset claim, but that motion was

rejected by the ALJ, who found that there were no credibility issues presented by the matter. In

spite of this ruling, however, the ALJ took it upon himself to make credibility determinations based

solely upon the written submissions of the parties.




                                                 29
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 30 of 42



   184.        The ALJ made purported factual findings that are not supported by the record,

including, for example, that “Petitioner executed the Indemnification Agreement in consideration

for HUD’s agreement to forbear from referring Petitioner to the MRB, thereby allowing Petitioner

to retain its status as an FHA-approved mortgagee.” Decision at 7. There is nothing in the

Indemnification Agreement, or anywhere else in the record to support the assertion that AMB’s

execution of the Indemnification Agreement was “consideration” for allowing it to “retain its status

as an FHA-approved mortgagee.” When HUD alleged an underwriting issue associated with the

Loan, AMB had many options to address the allegation. AMB could have chosen to fight HUD’s

allegations and had the matter presented to the Mortgagee Review Board (“MRB”). The MRB

could have dismissed the matter or issued one of its limited sanctions, such as a letter of reprimand,

probation, civil money penalty capped at $7,500, suspension, or one year withdrawal. 24 C.F.R.

§§ 25.5, 30.35. The point is, however, is that there is nothing in the record to support the ALJ’s

erroneous factual assertion that the consideration AMB received was to remain as an FHA-

approved mortgagee.

   185.        While purporting to analyze the Indemnification Agreement, the ALJ completely

disregarded the plain language of that Agreement. In particular, the ALJ completely ignored the

requirement of a “valid claim,” instead rejecting the qualifier of “valid” as “a technicality” thereby

rendering the provision superfluous and twisting the plain language of the Indemnification

Agreement into a tautological circularity. Decision at 16 (“But the term ‘valid,’ as used in the

Indemnification Agreement, cannot be synonymous with the PSA’s use of the term ‘eligible,’

because under the PSA, an “Eligible Mortgage Loan,” by definition, excludes any loan that is

subject to an indemnification agreement.”).




                                                 30
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 31 of 42



   186.        The ALJ committed a clear error of law in rejecting the well-established legal

principle that ambiguity in the Indemnification Agreement – a contract between AMB and HUD

– “should be construed most strongly against the drafter, which in this case was the United States.”

United States v. Seckinger, 397 U.S. 203, 210 (1970). Rather, in the ALJ’s opinion, the language

and terms at issue “suggest that the ‘valid’ insurance claim is simply one that was brought about

by Petitioner’s origination of the Springer loan[.]” Decision at 16. The ALJ’s interpretation, which

he characterizes as “HUD’s preferred construction,” is contrary to law and completely eviscerates

a plain requirement of the Indemnification Agreement.

   187.        In permitting the Loan to be part of the 2013-2 SFLS, HUD breached the

requirement in the Indemnification Agreement that “[a]ll HUD requirements for servicing and

payment of mortgage insurance premiums will be observed.” Ex. 5, at 1.

   188.        The ALJ’s determination that the contractual requirement that “[a]ll HUD

requirements for servicing and payment of mortgage insurance premiums will be observed” could

not be material to AMB because AMB could not negotiate the terms of the Agreement is specious.

Decision at 15. The only evidence in the record is the statement from AMB’s former president

who stated that knowing that the loan would continue to be properly serviced was material to

AMB. Accordingly, the ALJ’s decision to permit HUD to simply cast aside a provision of the

contract because the ALJ thought it immaterial is arbitrary and capricious.

   189.        The ALJ’s statement that “[a]s drafter of the Indemnification Agreement, HUD

likely intended to bind only the indemnitor,” Decision at 14, demonstrates the extent to which the

ALJ substituted his bias against AMB since there is no evidence in the record supporting such an

“intent” on the part of the Agency.




                                                31
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 32 of 42



   190.        The ALJ erred in finding that AMB was not “harmed” by the selling of the Note in

a bulk sale. In order to make that finding, the ALJ simply ignored the unrefuted evidence

submitted by AMB, including, but not limited to:

           a. The Broker Price Opinion obtained by the servicer with a value of $550,000 at the

               time of the Note Sale was far closer in time than a later sale price for the property

               of $450,000, which was more than a year after the Note Sale;

           b. The ALJ found that “the sale price of $450,000 is a better estimate than the

               [$499,000] mortgage of the actual value of the property as of July 2014,” Decision

               at 11, but the SFLS 2013-2 occurred more than a year earlier, on June 26, 2013;

           c. That notes sold in bulk are necessarily at a discount; but see Decision at 10 (The

               ALJ makes the obvious observation that “[t]he Note was naturally worth less than

               the property,” but then concludes there was no harm to AMB).

   191.        The ALJ’s reliance on the condition of the property, “a leaky roof and significant

deferred maintenance,” Decision at 11, was based on hearsay–a 2019 telephone conversation HUD

employee Brian Dillion had with a real estate agent who sold the property more than a year after

the bulk note sale. The real estate agent advised Mr. Dillion during the telephone call that he was

“unable to recall the details about this specific purchase,” yet the ALJ found this hearsay evidence

more credible than the BPO HUD directed the servicer to obtain for use in bulk note sale.

   192.        Mr. Dillion admitted that he had no personal knowledge of the condition of the

property at any time.

   193.        The ALJ made findings based on “likely” assertions, such as that “July 2014, the

date the borrower sold the property herself, is likely closer to the date HUD would have been able

to sell it after completing the lengthy foreclosure process.” Decision at 11.



                                                32
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 33 of 42



   194.        The ALJ manufactured facts out of whole cloth in order to justify his erroneous

conclusions. For example, the ALJ found that “[i]n this case, the fact that the Note sold for less

than the unpaid principal balance indicates that the originator, Petitioner, overvalued the

mortgage.” Decision at 9. But there is nothing in the record to support the assertion that the

original appraisal on the property was inflated.       Furthermore, this erroneous statement is

inconsistent with the ALJ’s later statement that “[t]he Note was naturally worth less than the

property,” which the ALJ asserts is caused by the fact that the loan was in default. Id. at 10.

   195.        The ALJ manufactured purported “facts” without any support in evidentiary record.

For example, the ALJ concluded that “HUD was unable to recover the full amount of the unpaid

balance [AMB] originated a bad loan, and buyers deemed its actual value to be less than the unpaid

balance reflected on the face of the Note.” Decision at 9. But there was no testimony to support

the ALJ’s assertion that the price paid for the note had anything to do with the origination of the

loan, nor was there any testimony from any “buyers.” In short, the ALJ simply made up these

purported “facts” to support his erroneous conclusions.

   196.        The ALJ’s rejection of the BPO obtained by the servicer prior to the note sale, as

simply a “ballpark estimate,” is clearly erroneous. HUD relies on the BPO values provided by the

servicers to conduct its note sales, yet, in this litigation it claims that such valuations are

meaningless.

   197.        The ALJ’s bias against AMB is demonstrated by his reliance on the testimony of

Brian Dillion that “the sale of a foreclosed property is likely to net approximately 15 to 20% less

than its full value.” Decision at 11. The ALJ misquoted the undisputed evidence, which is that

Mr. Dillion was relying on an article which he clearly had not even read, “Estimating the House

Foreclosure Discount Corrected for Spatial Price Interdependence and Endogeneity of Marketing



                                                33
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 34 of 42



Time,” to support his assertion in his declaration that “the real estate market discounts foreclosed

property between 15 and 20 percent of its market value.” The authors of the study actually

concluded that the “discount” is about 10%, and when controlling for other factors such as property

condition, occupancy and cash transaction, the “foreclosure discount” is reduced to 7.5%.

   198.        In his deposition, Mr. Dillon specifically repudiated the statement that foreclosed

loans net 15-20% less and, in fact, testified that any assertion of the value of the property was

“speculation, not factual” on his part. The ALJ mistakenly attributes the term “speculative” to

AMB rather than as the words of HUD’s own witness, Decision at 11, and then goes on to ignore

AMB’s evidence demonstrating that the value of the property was worth far more than the

$360,531.24 that HUD received by selling the Note in the bulk sale.

   199.        Similarly, the ALJ’s citation to a declaration from Patricia Moroz, “a HUD

economist from the northeastern United States” is equally demonstrative of the ALJ’s bias. AMB

objected to the submission of this declaration because AMB never had the opportunity to respond

to it. The ALJ, as expected, overruled AMB’s objection and admitted the evidence. The ALJ’s

assertion that he followed the requirements of 24 C.F.R. § 26.24 by permitting the parties “to

conduct such cross-examination and submit rebuttal evidence as may be required for a full and

true disclosure of the facts,” rings hollow.

   200.        And, in any event, the ALJ simply accepted Ms. Moroz’s statements despite the

fact that while Ms. Moroz stated that she used “commercially available data that HUD purchases

from CoreLogic, Inc.,” the data was not publically available to AMB, as highlighted by the fact

that HUD had to “purchase[d]” it. Further, Ms. Moroz did not attach the data she allegedly utilized

to her Declaration so there is no way to verify any of the assertions regarding the purported

“discount” between “average resale price for an existing home” and the “average REO sale price”



                                                34
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 35 of 42



in the various locations. Likewise, since AMB cannot perform its own review of all the data, it is

unclear whether Ms. Moroz’s review may have omitted data which favored AMB. Despite AMB’s

timely objections, the ALJ did not require HUD to produce the data and admitted Ms. Moroz’s

declaration and relied upon it to render his decision.

   201.        Further, when HUD’s witnesses could not provide certain evidence, such as Mr.

Lucey’s inability to identify “any public documents comparing note sale recoveries and property

recoveries for SFLS 2013-2,” the ALJ came to the rescue and identified what he believed were

relevant documents. Decision at 10, n.10.

   202.        Incredibly, the ALJ states that “HUD is accountable to Congress for its stewardship

of the Mutual Mortgage Insurance Fund, a responsibility the agency appears to take seriously. The

Court will not assume, without evidence, that HUD is disposing of its distressed mortgage assets

in a careless or fiscally irresponsible manner.” Decision at 10. Yet, the ALJ simply ignores the

undisputed fact that HUD violated its own program for disposing of its distressed mortgage assets

through bulk note sales.

   203.        The ALJ relies on the SFLS program to justify its use in disposing of distressed

assets yet he completely ignores the fact that the SFLS program did not permit the sale of notes

where there were Indemnification Agreements such as the AMB Loan at issue here.

   204.        HUD’s decision to prohibit the sale of notes for loans where there are

indemnification agreements in place reflects the fact that it is unnecessary and, indeed,

counterproductive, to sell such notes because the existence of the indemnification agreement for a

loan ensures that the Mutual Mortgage Insurance Fund will be reimbursed in full for any losses

that are incurred.




                                                 35
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 36 of 42



   205.        On February 28, 2020, the ALJ issued his decision rejecting in full all of AMB’s

arguments and finding that the alleged debt is past due and legally enforceable, and vacated the

prior stay of HUD’s collection by administrative offset. Decision at 19.

   206.        The HUD ALJ’s Decision that the debt was due and enforceable, and that it could

be collected by administrative offset, was arbitrary and capricious, contrary to law, and was not

based on substantial evidence.

                                 Harm to AMB and Class Members

   207.        HUD’s failure to properly screen the mortgage loans that the servicer has included

in the bulk note sale is inexcusable and resulted in serious damage to AMB and the putative class.

   208.        Among other things, by selling the Loan, as well as other loans subject to

indemnification agreements, as part of the SFLS program, HUD breached the terms of the

indemnification agreements it executed with lenders.

   209.        The indemnification agreements contemplate that HUD will exercise reasonable

business judgment in liquidating the collateral, which generally requires sale of the collateral that

maximizes its value and minimizes HUD’s loss.

   210.        The indemnification agreements also contemplated that HUD would follow

existing regulations, which HUD did not do because the SFLS program was not authorized under

HUD regulations.

   211.        Pursuant to the terms of the Indemnification Agreement, HUD was required to sell

the collateral, i.e., the home, and then seek recovery for its losses, if any remained, from AMB.

   212.        Instead, HUD sold the note for the Loan as part of a pool in a process that

necessarily reduced the amount of HUD’s recovery by excluding potential bidders and placing

non-standard restrictions and conditions on the note buyer’s handling of the loan after the sale.



                                                 36
           Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 37 of 42



    213.         HUD’s reckless and intentional disregard of its obligations and its own rules

caused financial injury to AMB, as well as to other lenders, and the agency’s conduct was arbitrary,

capricious, and contrary to law.

                                         CLASS ALLEGATIONS3

    214.         AMB seeks to represent a class of mortgage lenders (the “Lender Class”) who

executed indemnification agreements on loans that were improperly included in the ACD program

either through the SFLS or some other accelerated disposition program.

    215.         HUD’s complete failure to properly screen the loans identified by servicers to

remove those loans with indemnification agreements was widespread.

    216.         On August 8, 2014, HUD OIG issued a Report of its audit of HUD’s

indemnification recovery process for single-family loans. HUD OIG determined that there were

“243 loans that were part of the ACD program from January 1, 2004, to February 21, 2014, that

had indemnification agreements; however, HUD did not evaluate any of these loans for billing.”

Ex. 11, at 5. According to the Report, the losses on those loans exceeded $22 million.

    217.         The HUD OIG Report specifically identifies the Loan, FHA Case No. 374-

5838647, as one of the loans for which HUD had not “billed” the lender because the loan was sold

through the ACD program. Ex. 11, at 29.




3
  In a Memorandum Opinion and Order dated Sept, 20, 2017, this Court (Huvelle, J), dismissed AMB’s
class action claim sua sponte without any notice or briefing by the parties. AMB believes that class
treatment of its APA claim is appropriate, and continues to assert it in order not to waive any of its rights.
See, e.g., Healthy Futures of Tex. v. HHS, 326 F.R.D. 1, 10-11 (D.D.C. 2018) (certifying a class of
entities whose grants were shortened by a decision by HHS, which the plaintiff alleged was arbitrary and
capricious); Steele v. United States, 159 F. Supp. 3d 73 (D.D.C. 2016), modified on reconsideration, 200
F. Supp. 3d 217 (D.D.C. 2016); Roshandel v. Chertoff, 554 F. Supp. 2d 1194, 1206 (W.D. Wash. 2008)
(“Nothing in section 1447(b), or common sense, precludes resolving Plaintiffs’ section 1447(b) or APA
claims on a class-wide basis.”).

                                                     37
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 38 of 42



   218.         The fact that the HUD OIG conducted the audit and admonished HUD’s Office of

Finance and Budget for its failure to seek recovery in those situations where HUD sold the loan

through an SFLS explains why HUD did not seek recovery from AMB until July 2014 when, in

fact, the Agency sold the note in or around September 2013.

   219.        HUD’s failure to exclude the indemnified loan from the SFLS program, and HUD

OIG’s lack of knowledge that indemnified loans were supposed to be excluded from the SFLS

program, stems in part from HUD’s failure to adopt a clear, unified, final rule governing the SFLS

program.

   220.        In a July 2017 HUD OIG Report, HUD OIG criticized HUD for failing to have or

adopt a unified, final regulation setting forth the policies, procedures, and rules with respect to

implementation of the SFLS program. Ex. 3.

   221.        The July 2017 HUD OIG Report also found that HUD had failed to use notice and

comment rulemaking procedures before adopting policies and procedures governing the SFLS

program, a point which HUD did not dispute when given an opportunity to respond to an advance

copy of the Report. Ex. 3, at 10-11.

   222.        If HUD had adopted a valid regulation and had a clear, unified set of policies,

procedures, and rules with respect to implementation of the SFLS program, HUD and HUD OIG

would likely have been aware earlier that loans subject to indemnification agreements were not

supposed to be part of the SFLS program.

   223.         On information and belief, members of the Lender Class received a Notice of Intent

to Collect by Treasury Offset substantially identical in form to the one sent to AMB.

   224.        HUD did not alert the Lender Class that HUD breached its own policies and

regulations regarding the disposition of the loans.



                                                38
           Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 39 of 42



    225.         The Lender Class has no way of uncovering HUD’s reckless and/or willful

disregard of its own policies unless they individually undertook their own substantial investigation.

    226.         The members of the Lender Class have been injured to the same extent as AMB,

to wit, the amount of purported debt each class member purportedly owes HUD has been

significantly increased because HUD violated its own procedures by including loans in SFLS that

were subject to indemnification agreements, and violated its own regulations by selling notes in

the ACD/SFLS/DASP bulk sales.

    227.         Upon information and belief, some members of the Lender Class have paid the

amounts demanded by HUD.

    228.         Upon information and belief, payments under the indemnification agreements with

HUD are placed in the MMI Fund and are not placed in the U.S. Treasury.

    229.         HUD’s conduct towards the Lender Class was identical, and each member of the

Lender Class was harmed in an identical fashion; thus, this case is amendable to class treatment

pursuant to Rule 23, Fed. R. Civ. P.

    230.         Pursuant to Rules 23 (a) and 23(b)(1)-(3), AMB seeks certification of the following

class:

          All mortgage lenders who executed an indemnification agreement with HUD in
          connection with one or more loans and where the loans were subsequently included
          in an SFLS or other ACD Note Sale at any time prior to final judgment in this
          action.

    231.         AMB will adequately represent the interest of the Lender Class.

                                                COUNT I

                            Violation of the Administrative Procedure Act

    232.         AMB incorporates the allegations in the entirety of this Complaint as if fully stated

herein.

                                                  39
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 40 of 42



   233.       HUD     was    required   to   promulgate    rules   for   implementation     of   the

ACD/SFLS/DASP program through notice and comment rulemaking.

   234.       HUD failed to promulgate rules governing the ACD/SFLS/DASP program through

notice and comment rulemaking.

   235.       If HUD believed it was not required to use notice and comment to promulgate rules

governing the ACD/SFLS/DASP program, it failed to provide reasons as to why it may have

believed it was not required to create rules using notice and comment rule making procedures.

   236.       HUD’s actions have caused and will continue to cause irreparable harm to AMB

and other mortgage lenders who have executed indemnification agreements with HUD.

                                             COUNT II

                         Violation of the Administrative Procedure Act

   237.        AMB incorporates the allegations in the entirety of this Complaint as if fully stated

herein.

   238.        The ALJ’s Decision is a final agency action.

   239.       The Decision is arbitrary, capricious, and contrary to law because HUD did not

have the legal authority to sell the Loan as part of the SFLS program since the program was

contrary to HUD’s regulations.

   240.        The Decision is arbitrary, capricious, and contrary to law because HUD failed to

exclude the Loan from the SFLS contrary to its own requirements.

   241.        The Decision is arbitrary, capricious, and contrary to law because it fails to

acknowledge that HUD willfully or recklessly disregarded its own policies and procedures by

allowing loans with indemnification agreements to be included in the SFLS.

   242.       The Decision is arbitrary, capricious, and contrary to law because the



                                                40
          Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 41 of 42



Indemnification Agreement does not require AMB to indemnify HUD for the invalid claim in this

case; because it did not properly discount the alleged amount AMB owes as required under the

Indemnification Agreement; and because HUD acted contrary to the requirements of the

Indemnification Agreement which excused AMB’s obligations to pay.

   243.        The Decision was contrary to and violated the statue and HUD’s regulations

governing administrative offset.

   244.         HUD’s actions have caused and will continue to cause irreparable harm to AMB

and other mortgage lenders who have executed indemnification agreements with HUD.

                                     PRAYER FOR RELIEF

     245.      WHEREFORE, AMB respectfully requests that this Court:

            a. Set aside the Decision, and declare that the Decision was arbitrary, capricious, an

               abuse of discretion, and otherwise not in accordance with law, in violation of 5

               U.S.C. § 706;

            b. Declare that HUD violated the Indemnification Agreement that was executed in

               connection with the Loan, FHA Case No. 374-5838647;

            c. Enjoin HUD from collecting any additional funds pursuant to administrative

               offset and/or referring the debt to Treasury for collection;

            d. Certify this matter as a class action;

            e. Issue a preliminary injunction restraining HUD, its officers, employees, agents, or

               servants from taking any actions against AMB, or the Lender Class, with respect

               to loans where there was an existing indemnification agreement in place and HUD

               subsequently included the loan in an ACD/SFLS/DASP sale;

            f. Return funds improperly collected by HUD pursuant to indemnification



                                                 41
        Case 1:20-cv-00744-ESH Document 1 Filed 03/16/20 Page 42 of 42



             agreements which are held in the MMI Fund;

          g. Award AMB its attorney’s fees and expenses incurred in this action; and

          h. Grant such other relief as the Court deems just and proper.



Dated: March 16, 2020

                                            /s/ David M. Souders
                                           David M. Souders (Bar No. 441491)
                                           Brian M. Serafin (Bar No. 996019)
                                           WEINER BRODSKY KIDER PC
                                           1300 19th Street NW, Fifth Floor
                                           Washington, DC 20036
                                           Tel: (202) 628-2000
                                           Fax: (202) 628-2011
                                           Email: souders@thewbkfirm.com
                                                  serafin@thewbkfirm.com


                                           Counsel for Plaintiff and the class of similarly
                                           situated mortgage lenders




                                              42
